Title: To George Washington from Colonel George Baylor, 24 September 1778
From: Baylor, George
To: Washington, George


          
            Dr Sir
            Paramus [N.J.] Wednesday morng Septr 24th 1778
          
          I am renderd very unhappy by discovering this morning a very great mistake which I made yesterday, in sending the letter which was directed to the President of congress to you. it did not proceed from inattention but from a deception in the twi-lite of the morning.
          I receivd your favor of the 22nd last night and am sorry that it will not be in my power at present to communicate much inteligence, from the City of New york our communication being cut-off by the party of the Enemy which are out. A party shall be stationd on the North River and every movement of the Shiping up the River, the commanding officer at West point shall be informd of.
          The Enemy left Burgen wood early yesterday morning and march’d through the inglish neighbourhood, they pas’d by the new bridge two miles without taking the smallest notice of us. I thought it advisable from these circumstances to order Major Fell with his party which consist of one hundred and twenty to the old bridge he march<d> there and from thence joind me in this place. The Enemy incampd last night on the east side of the Hackingsack River above and below the new bridge. I every moment expect the return of Major Clough whome I sent out last night for inteligence of their numbers and movements.
          
          
          
          I have waited some time for major cloughs return but shall close my letter and not wait any longer as I have just receiv’d information from a small party of militia that have been down as low as the en glish neighbourhood they say that the Enemy have taken all the cattle from the inhabitance where they have been they make no destinction between Whig and tory. I am Sr with the greatest Respect your obt and very Hum. Servant
          
            George Baylor
          
        